COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
 ARACELY GOMEZ,                                                     No. 08-17-00236-CV
                                                  §
                               Appellant,                              Appeal from the
                                                  §
 v.                                                              County Court at Law No. 6
                                                  §
 DAVID AVALOS AND WINGFOOT                                        of El Paso County, Texas
 ENTERPISES, INC. D/B/A                           §
 ALLEGIANCE STAFFING,                                               (TC# 2013DCV3850)
                                                  §
                               Appellees.
                                                  §


                                        JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed for want of

jurisdiction. We therefore dismiss the appeal for want of jurisdiction. We further order Appellant

pay all costs of this appeal, and this decision be certified below for observance.

       IT IS SO ORDERED THIS 5TH DAY OF JUNE, 2019.


                                              GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.